                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DERRICK ALLEN,                           )
                                         )
                    Plaintiff,           )
                                         )
                                         )              1:19cv766
                    v.                   )
                                         )
JENNIFER ELWELL, et al.,                 )
                                         )
                    Defendants.          )


               MEMORANDUM OPINION, ORDER, AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

     This case comes before the Court on Plaintiff’s Application to

Proceed In Forma Pauperis (the “Application”)(Docket Entry 1) filed

in conjunction with his pro se Complaint (Docket Entry 2).                    For the

reasons that follow, the Court will grant Plaintiff’s instant

Application for the limited purpose of recommending dismissal of

this action pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to

state     a    claim,    pursuit    of       monetary    relief     against   immune

defendants, and/or as frivolous due to untimeliness.

                                   LEGAL STANDARD

     “The federal in forma pauperis statute, first enacted in 1892

[and now codified at 28 U.S.C. § 1915], is intended to guarantee

that no citizen shall be denied access to the courts solely because

his poverty makes it impossible for him to pay or secure the

costs.”       Nasim v. Warden, Md. House of Corr., 64 F.3d 951, 953 (4th
Cir.     1995)   (en     banc)    (internal      quotation      marks   omitted).

“Dispensing      with   filing    fees,   however,      [is]    not   without   its

problems. . . . In particular, litigants suing in forma pauperis

d[o] not need to balance the prospects of successfully obtaining

relief against the administrative costs of bringing suit.” Nagy v.

FMC Butner, 376 F.3d 252, 255 (4th Cir. 2004).                   To address this

concern, the in forma pauperis statute provides that “the [C]ourt

shall dismiss the case at any time if the [C]ourt determines . . .

the action . . . (i) is frivolous or malicious; (ii) fails to state

a claim on which relief may be granted; or (iii) seeks monetary

relief against a defendant who is immune from such relief.”                      28

U.S.C. § 1915(e)(2).

       As to the first of these grounds, “a complaint, containing as

it   does    both     factual    allegations     and    legal   conclusions,    is

frivolous where it lacks an arguable basis either in law or in

fact.”      Neitzke v. Williams, 490 U.S. 319, 325 (1989).              “The word

‘frivolous’      is     inherently     elastic    and     not    susceptible     to

categorical definition. . . . The term’s capaciousness directs

lower courts to conduct a flexible analysis, in light of the

totality of the circumstances, of all factors bearing upon the

frivolity of a claim.”           Nagy, 376 F.3d at 256–57 (some internal

quotation marks omitted).            As concerns this case, an action fails

as frivolous when “it appear[s] on the face of the complaint . . .

that the applicable statute of limitations bars [the plaintiff’s

                                        -2-
claims] . . . .”         Todd v. Baskerville, 712 F.2d 70, 74 (4th Cir.

1983); see also Nasim, 64 F.3d at 955 (holding that courts may

anticipate    defenses        when   conducting       IFP   review),    956    (“[T]he

[district] court found that [the plaintiff’s claim] was barred by

the    applicable    .    .    .     statute     of    limitations.       In     these

circumstances, the district court did not abuse its discretion in

concluding that the action was frivolous . . . .”).

       As to the second ground, a plaintiff “fails to state a claim

on which relief may be granted,” 28 U.S.C. § 1915(e)(2)(B)(ii),

when the complaint does not “contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on

its face.’”      Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (emphasis

added) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).      “Where     a    complaint     pleads      facts   that    are    ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the

line   between    possibility        and   plausibility       of   “entitlement     to

relief.”’”    Id. (quoting Twombly, 550 U.S. at 557).                  This standard

“demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.”      Id.     In other words, “the tenet that a court must

accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.                    Threadbare recitals of the




                                           -3-
elements of   a   cause    of    action, supported         by   mere    conclusory

statements, do not suffice.”           Id.1

     The third ground for dismissal under 28 U.S.C. § 1915(e)(2)(B)

generally applies to situations in which doctrines established by

the United States Constitution or at common law immunize government

entities and/or government personnel from liability for damages.

See, e.g., Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89

(1984) (discussing eleventh-amendment immunity of states and state

officials);   Pierson     v.    Ray,    386   U.S.   547   (1967)      (describing

interrelationship between 42 U.S.C. § 1983 and common-law immunity

doctrines); cf. Allen v. Burke, 690 F.2d 376, 379 (4th Cir. 1982)

(noting that, even where “damages are theoretically available under

[certain] statutes . . ., in some cases, immunity doctrines and

special defenses, available only to public officials, preclude or



     1
       Although “[a] document filed pro se is to be liberally
construed and a pro se complaint, however inartfully pleaded, must
be held to less stringent standards than formal pleadings drafted
by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citation
and internal quotation marks omitted), the United States Court of
Appeals for the Fourth Circuit has “not read Erickson to undermine
Twombly’s requirement that a pleading contain more than labels and
conclusions,” Giarratano v. Johnson, 521 F.3d 298, 304 n.5 (4th
Cir. 2008) (internal quotation marks omitted) (dismissing pro se
complaint); accord Atherton v. District of Columbia Office of
Mayor, 567 F.3d 672, 681-82 (D.C. Cir. 2009) (“A pro se complaint
. . . ‘must be held to less stringent standards than formal
pleadings drafted by lawyers.’ But even a pro se complainant must
plead ‘factual matter’ that permits the court to infer ‘more than
the mere possibility of misconduct.’” (first quoting Erickson, 551
U.S. at 94; then quoting Iqbal, 556 U.S. at 679)).

                                        -4-
severely   limit   the   damage   remedy”    (internal   quotation    marks

omitted)).

                              BACKGROUND

     Asserting claims under “42 U.S.C. § 1983” for “subject[ion] to

cruel and unusual punishment which violates [the] 8th [A]mendment”

(Docket Entry 2 at 5), and for violation of his rights under the

“5th, 6th, [and] 14th (section one) [A]mendment[s]” (id.), Plaintiff

initiated this action against ten defendants:              (1) “Jennifer

Elwell”    (“Defendant   Elwell”);     (2)   “Mark   Nelson”   (“Defendant

Nelson”); (3) “Grant Gilliam (“Defendant Gilliam”); (4) “Cerelyn

Davis” (“Defendant Davis”); (5) “Durham Police Department;” (6)

“City [o]f Durham;” (7) “Freda Black” (“ADA Black”); (8) “Tracey

Cline” (“DA Cline”); (9) Durham County [D]istrict Attorney[’s]

Office” (the “Durham County DA’s Office”); and (10) “NC State

B[ureau] of Investigation[]” (the “NCSBI”).           (Id. at 1-4.)    The

Complaint states the following as the basis for asserting claims

under Section 1983:

     SBI lab[or]atory [t]echicians wrote reports in a
     misleading manner to benefit Durham County [p]rosecutors,
     and did not explicitly or clearly communicate results to
     defense.
     Durham Police [D]epartment lodged [c]harge(s) [s]uch as
     Statutory Sexual Offense, First [D]egree Murder[,] and
     Felony Child [A]buse when the evidence was not sufficient
     to lodge those charges which conduced [sic] [Plaintiff]
     to being categorize[d] as a child murder [sic] and
     rapist.
     [ADA] Black and [DA] Cline were the Distr[ic]t Attorney
     and/or Assistant [D]istrict [A]ttorney who prosecuted the
     case and [sought] capital punishment ([t]he [d]eath
     [p]enalty) against [Plaintiff] when the evidence was not

                                     -5-
     sufficient to warrant a death sentence. Durham County
     [DA’s O]ffice employed both [ADA] Black and [DA] Cline.

(Id. at 5 (parentheses in original).)

     The Complaint’s “Statement of Claim” alleges the following:

     [Plaintiff] was wrongfully imprisoned for crimes [he] did
     not commit, [c]harges were lodged against [him] and the
     government did not have the evidence or suspicion to
     ch[a]rge and prosecute but instead attempted to cover up
     the blunder at [Plaintiff’s] expense. [Plaintiff] was
     wrongfully incarcerated for crimes [he] did not commit.

(Id. at 6.)    The Complaint also states that Plaintiff sustained

injuries as a result of being “wrongfully charged with [o]ffenses

[he] did not commit[], and [was] imprisoned for a duration of 12

years and 7 months,” as well as that “due to the stigma that has

been attached to [Plaintiff’s] name[, he] ha[s] been subject[ed] to

hardship   which   is   rife    with    misperception     [sic],    deceit   and

neglect”   (id.).        As     a      result,   the     Complaint    requests

“compensat[ion] for [] mental anguish and punitive damages in the

amount of $3,000,000.00.”           (Id. at 7.)    Finally, the Complaint

appends a complaint filed in the Superior Court Division of Durham

County on March 10, 2014 (see id. at 9), which alleges similar

claims   against    Defendant    Elwell,     Defendant    Nelson,    Defendant

Gilliam, Durham Police Department, the City of Durham, and ADA

Black (see id. at 9-49).




                                       -6-
                                 DISCUSSION

I. The Durham Police Department

       As an initial matter, the Durham Police Department does not

qualify as a proper defendant under 42 U.S.C. §        1983.   To state a

claim for relief under Section 1983, Plaintiff must assert “that

[he was] deprived of a right secured by the Constitution or laws of

the United States, and that the alleged deprivation was committed

under color of state law.”           American Mfrs. Mut. Ins. Co. v.

Sullivan, 526 U.S. 40, 49–50 (1999).2            “In North Carolina, a

municipal agency is not an entity that may be sued.          Furthermore,

under North Carolina law, a police department is not an independent

legal entity with the capacity to          sue and be sued.”     Baker v.

Durham Cty. S.W.A.T. Team, No. 1:14CV878, 2016 WL 2621972, at *4

(M.D.N.C.    May   5,   2016)   (unpublished)   (internal   citations   and

bracket omitted), recommendation adopted, Baker v. Durham S.E.T.,

No. 1:14CV878, 2016 WL 3747615, at *1 (M.D.N.C. July 11, 2016)


       2
           Specifically, Section 1983 provides, in pertinent part,
that

       [e]very person who, under color of any statute,
       ordinance, regulation, custom, or usage, of any State or
       Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States
       or other person within the jurisdiction thereof to the
       deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to
       the party injured in an action at law, suit in equity, or
       other proper proceeding for redress[.]

42 U.S.C. § 1983 (emphasis added).

                                     -7-
(unpublished)      (Osteen,     C.J.).       Because   “the     Durham     Police

Department . . . lacks the capacity to be sued,” Baker, 2016 WL

2621972 at *4, all claims asserted against it should be dismissed.

II. The City of Durham and Official Capacity Claims against
     Defendants Davis and Gilliam

     Next, the Complaint seeks damages from the City of Durham

based on the premise that it controls the operations of the Durham

Police Department, where Defendants Davis and Gilliam work.                  (See

Docket Entry 2 at 11.)          However, “a municipality cannot be held

liable solely because it employs a tortfeasor-or, in other words,

a municipality cannot be held liable under [Section] 1983 on a

respondeat superior theory.”        Monell v. Department of Soc. Servs.,

436 U.S. 658, 691 (1978) (emphasis in original).                “Only in cases

where the municipality causes the deprivation ‘through an official

policy or custom’ will liability attach.” Lytle v. Doyle, 326 F.3d

463, 471 (4th Cir. 2003) (quoting Carter v. Morris, 164 F.3d 215,

218 (4th Cir. 1999)).      “Because [S]ection 1983 was not designed to

impose    municipal   liability     under    the   doctrine     of     respondeat

superior,    the   ‘official     policy’    requirement   was    ‘intended     to

distinguish acts of the municipality from acts of employees of the

municipality, and thereby to make clear that municipal liability is

limited     to   action   for    which     the   municipality     is     actually

responsible.’”     Riddick v. School Bd. of Portsmouth, 238 F.3d 518,




                                     -8-
523 (4th Cir. 2000) (quoting Pembaur v. City of Cincinnati, 475

U.S. 469, 479 (1986)).

     “To state a cause of action against a municipality, a section

1983 plaintiff must plead (1) the existence of an official policy

or custom; (2) that the policy or custom is fairly attributable to

the municipality; and (3) that the policy or custom proximately

caused the deprivation of a constitutional right.”          Pettiford v.

City of Greensboro, 556 F. Supp. 2d 512, 530 (M.D.N.C. 2008).          The

Complaint fails to assert factual information which would satisfy

any of these requirements (see Docket Entry 2 at 1-49), and

therefore, all claims asserted against the City of Durham should be

dismissed.

     Any official capacity claims against Defendants Davis and

Gilliam similarly fail as a matter of law, given that the Complaint

alleges no facts showing that they violated Plaintiff’s rights

pursuant to a policy or custom of the City of Durham (Docket Entry

2 at 1-49), a requirement to establish such liability under Section

1983.    See Monell, 436 U.S. at 694 (setting standard for municipal

liability); Nivens v. Gilchrist, 444 F.3d 237, 249 (4th Cir. 2006)

(explaining that official capacity claims constitute claims against

governmental entity employing that official).        As such, the Court

should    dismiss   all   official   capacity   damages   claims   against

Defendant Davis and Defendant Gilliam.



                                     -9-
III. The Durham County DA’s Office, the NCSBI, and Official
     Capacity Claims against Defendant Elwell, Defendant Nelson,
     ADA Black, and DA Cline

     The Durham County DA’s Office and the NCSBI do not qualify as

“persons” amenable to suit under Section 1983.                 As “Congress did

not exercise its power to abrogate a state’s Eleventh Amendment

immunity when it enacted [Section] 1983,” Coffin v. South Carolina

Dep’t of Soc. Servs., 562 F. Supp. 579, 585 (D.S.C. 1983), “a State

is not a person within the meaning of § 1983,” Will v. Michigan

Dep’t of State Police, 491 U.S. 58, 64 (1989). The same conclusion

applies “to States or governmental entities that are considered

arms of the State for Eleventh Amendment purposes.”                Id. at 70.

     Both the Durham County DA’s Office and the NCSBI constitute

arms of the State of North Carolina, see N.C. Gen. Stat. §§ 7A-60

(“The     State       shall   be   divided      into   prosecutorial   districts

. . . .    There shall be a district attorney for each prosecutorial

district .        .   .   .”),   7A-61   (empowering    district   attorneys    to

“prosecute in a timely manner in the name of the State all criminal

actions”), 7A-63 (providing for assistant district attorneys to aid

district attorneys), 7A-65 (establishing compensation for district

attorneys    and       assistant    district     attorneys);   Green   v.   North

Carolina State Bureau of Investigation Crime Lab, No. 3:11cv69,

2011 WL 4074613, at *2 (W.D.N.C. Sept. 13, 2011) (unpublished)

(“[T]he [NC]SBI is not a ‘person’ under [Section] 1983.” . . . For

Eleventh Amendment purposes, the [NC]SBI is considered an arm of

                                         -10-
the State of North Carolina.”) (citing Will, 491 U.S. at 70, 71).

Therefore, all claims asserted against the Durham County DA’s

Office and the NCSBI should be dismissed.

      The Complaint also purports to assert official capacity claims

against Defendant Elwell, Defendant Nelson, ADA Black, and DA

Cline.     (See Docket Entry 2 at 2-3.)         Those claims fail for the

same reason that claims fail against the Durham County DA’s Office

and the NCSBI.      Although “state officials literally are persons

[, ] a suit against a state official in his or her official

capacity is not a suit against the official but rather is a suit

against the official’s office.”         Will, 491 U.S. at 71.       “Because a

state is not a ‘person’ under [Section] 1983, it follows that state

officials acting in their official capacities cannot be sued for

damages under the statute.”           Wells v. Northam, No. 3:18CV00040,

2018 WL 2978026, at *2 (W.D. Va. June 13, 2018) (unpublished)

(citing    Will,   491   U.S.    at   71).      The    Complaint    identifies

(i)   Defendant    Elwell   as   an    “S[B]I   [L]aboratory    Technician,”

(ii) Defendant Nelson as an “SBI Lab [T]echnician,” and both

(iii) ADA Black and (iv) DA Cline as employees of the “Durham Co.

District    Attorney[’s]    Office.”         (Docket    Entry   2   at   2-4).

Accordingly, Defendant Elwell, Defendant Nelson, ADA Black, and DA

Cline qualify as state officials and, as such, no claim lies

against them under Section 1983 for damages in their official

capacities.

                                      -11-
IV. Individual Capacity Claims

       The Complaint fails to allege any non-conclusory allegations

again Defendant Davis and/or DA Cline and appears to base their

liability solely upon the theory of respondeat superior.                 (See

Docket Entry 2 at 1-49.)      However, theories of respondeat superior

or liability predicated solely on a defendant’s identity as a

supervisor do not exist under Section 1983.          See Iqbal, 556 U.S. at

677.   “Instead, a successful individual capacity claim must allege

that the defendant was personally involved in the deprivation of

[Plaintiff]’s rights.” Bunting v. Cooper, Civ. Action No. 5:17-CT-

3098, 2017 WL 5639948, at *3 (E.D.N.C. May 23, 2017) (unpublished)

(internal quotation marks and citation omitted) (citing Iqbal, 556

U.S. at 676, and Monell, 436 U.S. at 691-92).            The Complaint lacks

any such allegations against Defendant Davis and/or DA Cline.

       Further,   the   Complaint    seeks    damages    from   state   court

prosecutors and fails to offer any factual allegations that would

suggest that either DA Cline or ADA Black acted outside of the

judicial phase of the criminal prosecution. (See Docket Entry 2 at

1-49.)      The   Supreme   Court   has    held   that   “absolute   immunity

appl[ies] with full force” to a prosecutor’s activities that remain

“intimately associated with the judicial phase of the criminal

process.”    Imbler v. Pachtman, 424 U.S. 409, 430 (1976);           see also

Polidi v. Bannon, 226 F. Supp. 3d 615, 620 (E.D. Va. Dec. 28, 2016)



                                    -12-
(“Prosecutors are absolutely immune from suits for money damages

for conduct in or connected with judicial proceedings.”).

      In sum, no aspect of the Complaint’s Section 1983 claim(s)

against Defendant Davis, DA Cline, or ADA Black may proceed.

V. Statute of Limitations

      As a final matter, the Complaint’s claims obviously fail due

to Plaintiff’s failure to allege them within the applicable statute

of   limitations    period.     “The   statute    of   limitations   for   all

[Section] 1983 claims is borrowed from the applicable state’s

statue of limitations for personal-injury actions . . . .”              Tommy

Davis Const., Inc. v. Cape Fear Pub. Util. Auth., 807 F.3d 62, 66-

67   (4th Cir.     2015).   “[Section]    1983   claims    arising   in North

Carolina are limited by the three-year period for personal injury

actions set forth in [N.C. Gen. Stat.] § 1-52(5).”               Id. at 67.

“The limitations period for a [Section] 1983 claim begins to run

when the plaintiff has a complete and present cause of action - in

other words, when it could have filed suit and obtained relief.”

Id. (internal quotation marks omitted).                “Where, however, the

action   is   one    for    ‘damages     for   allegedly    unconstitutional

conviction or imprisonment, or for other harm caused by actions

whose unlawfulness would render a conviction or sentence invalid,’

the action is not cognizable until the conviction or sentence has

been rendered invalid.”       Taylor v. Deaver, No. 5:11CV341, 2012 WL



                                   -13-
12905868, at *6 (E.D.N.C. Sept. 28, 2012) (unpublished) (quoting

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)).

     Here,     the   Complaint   bases   its    Section   1983   claims     upon

“[c]harges [which] were lodged against [Plaintiff of which] the

government did not have the evidence . . . to ch[a]rge and

prosecute,” resulting in Plaintiff’s “wrongful[] incarcerat[ion]

for crimes [that he] did not commit.”           (Docket Entry 2 at 6.)        In

that regard, the Complaint alleges that “[Plaintiff] was charged

with [the crimes on] 02/09/1998,” and, further, that Plaintiff was

“imprisoned for the duration of 12 years and 7 months.”            (Id.)      In

the attached state court complaint, Plaintiff asserts that, “[o]n

August   26,   1999,   [his    a]lford   plea   was   accepted   and   he    was

sentenced . . . .”            (Id. at 10.)       Liberally construed, the

Complaint asserts that, upon his release from prison, Plaintiff’s

“conviction or sentence [was] rendered invalid,” Taylor, 2012 WL

12905868, at *6, and thus Plaintiff’s causes of action accrued in

March 2012, after which the limitations period would have run,

unimpeded, until it expired in March 2015.            Therefore, Plaintiff

filed this action well outside of the limitation period and his

claims obviously fail on that ground as well.

                                 CONCLUSION

     The Durham Police Department, the Durham County DA’s Office,

and the NCSBI do not qualify as a proper defendants under Section

1983, the Complaint does not allege that a policy or custom of the

                                    -14-
City of Durham caused any constitutional deprivation by Defendant

Davis and Defendant Gilliam, Plaintiff’s claims against Defendant

Elwell, Defendant Nelson, DA Cline, and ADA Black in their official

capacities constitute claims against the State, not a “person” as

required under Section 1983, the Complaint lacks non-conclusory

allegations against Defendant Davis and DA Cline, ADA Black and/or

DA Cline possess prosecutorial immunity, and Plaintiff obviously

failed to allege his claims within the applicable statute of

limitations period.

       IT IS THEREFORE ORDERED that Plaintiff’s Application for Leave

to Proceed In Forma Pauperis (Docket Entry 1) is GRANTED FOR THE

LIMITED PURPOSE OF ALLOWING THE COURT TO CONSIDER A RECOMMENDATION

OF DISMISSAL.

       IT IS RECOMMENDED that this action be dismissed under Section

1915(e)(2)(B) for failing to state a claim, seeking monetary relief

from    immune   defendants,   and/or    frivolously   bringing   claims

obviously barred by the statute of limitations.

                                        /s/ L. Patrick Auld
                                         L. Patrick Auld
                                 United States Magistrate Judge


December 30, 2019




                                  -15-
